United States Court of Appeals
                                                                  Fifth Circuit

                                                              FILED
                IN THE UNITED STATES COURT OF APPEALS        June 23, 2004
                        FOR THE FIFTH CIRCUIT
                                                        Charles R. Fulbruge III
                                                                Clerk

                             No. 03-11233
                         Conference Calendar



LEWIS CASTRO,

                                          Plaintiff-Appellant,

versus

MICHAEL CRAWFOOT, as Sargeant Individually and Official Capacity;
LOUIS SOLIZ, as Sargeant Individually and Official Capacity;
GLENN OWENS, Correctional Officer IV Individually and Official
Capacity; CHRISTOPHER GASPAR, as Sargeant Individually and
Official Capacity; MICHAEL WEBB, Correctional Officer IV
Individually and Official Capacity; BOBBY MORRIS, Lieutenant,
Individually and Official Capacity,

                                          Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 1:01-CV-215
                      --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Lewis Castro, Texas prisoner # 752284, appeals the district

court’s dismissal without prejudice of his 42 U.S.C. § 1983 civil

rights complaint for failure to exhaust administrative remedies.

“No action shall be brought with respect to prison conditions

under section 1983 . . . by a prisoner confined in any jail,


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-11233
                                 -2-

prison, or other correctional facility until such administrative

remedies as are available are exhausted.”   42 U.S.C. § 1997e(a).

This court reviews de novo the dismissal of an inmate’s 42 U.S.C.

§ 1983 suit for failure to exhaust administrative remedies.

Richardson v. Spurlock, 260 F.3d 495, 499 (5th Cir. 2001).

     Castro admits that he did not file a Step 2 grievance before

he filed his civil rights complaint.   Castro asserts that he did

not file a Step 2 grievance because he was unaware of the

requirements of 42 U.S.C. § 1997e(a) and because the Interoffice

Communication from the Internal Affairs Division (“IAD”) was a

decision from the highest authority in the grievance system, and,

as a result, Castro was not required to file a Step 2 grievance.

     First, ignorance of the law will not relieve Castro of his

obligation to exhaust the available administrative remedies.      See

Fisher v. Johnson, 174 F.3d 710, 712-14 (5th Cir. 1999).     Second,

the administrative decision to the Step 1 grievance informed

Castro that his complaint was mandatorily referred to the IAD and

that if he was “dissatisfied with the Step 1 response, [he] may

submit a Step 2 (I-128) to the Unit Grievance Investigator within

15 days from the Step 1 response.”   There was no indication on

the Step 1 administrative decision that Castro should not appeal,

did not have the right to appeal, or should wait for IAD’s

response to appeal.    Castro has not shown that the district court

erred in its ruling.    See also Crain v. Prasifka, 97 S.W.3d 867,
                          No. 03-11233
                               -3-

870 (Tex. App. 2002) (Step 2 grievance still mandatory even

though Step 1 grievance forwarded to the IAD).

     Accordingly, the judgment of the district court is AFFIRMED.